Citation Nr: 0912414	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lung disorder to 
include chronic obstructive pulmonary disease and asbestosis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to June 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
a hernia, a liver disability, sleep apnea, and a lung 
disorder.  A timely notice of disagreement was filed in June 
2005.  A statement of the case was issued in May 2006.  
However, the Veteran only filed a substantive appeal for the 
issue of entitlement to service connection for a lung 
disorder.  This is the only issue before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2008).  
  
The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008.  A transcript 
of this hearing is associated with the claims folder.   

In November 2008, the Board remanded the matter on appeal for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A lung disorder to include chronic obstructive pulmonary 
disease first manifested many years after service and there 
is no probative evidence of record which establishes that the 
current lung disorder is related to service.  

2.  There is no current diagnosis or evidence of asbestosis.  


CONCLUSION OF LAW

A lung disorder to include chronic obstructive pulmonary 
disease and asbestosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Veteran asserts that his current lung disorder was 
incurred in service.  He states that his lungs were normal 
upon enlistment.  He states that in service, he attended Gas 
Generator Plant Operator Tech School where he learned about 
and used a variety of chemicals including carbon 
tetrachloride, trichlorothline, ammonia, ammonia chloride, 
and asbestos.  See the Veteran's statement dated in March 
2004.  The Veteran contends that being in close contact with 
and breathing in the chemicals caused a progressive lung 
disorder.  The Veteran also states that he handled liquid 
oxygen and wore asbestos gloves.  He indicated that asbestos 
cloths or blankets were used when he was welding.  See the 
Veteran's statements dated in March 2004 and June 2005.  See 
also the Veteran's testimony at the hearing before the Board 
in September 2008.  The Veteran submitted photos, newspaper 
articles and information about welding in support of his 
claim.  The Veteran is competent to report that he worked 
with chemicals and asbestos blankets or cloths in service.  

The preponderance of the evidence of record shows that the 
Veteran has a current lung disability.  The December 2008 VA 
examination report indicates that the Veteran had diagnoses 
of chronic obstructive sleep apnea and chronic obstructive 
lung disease.  See the December 2008 VA examination report.  
See also the private treatment records from B.T. Medical 
Group dated in 2006.   

There is evidence of respiratory symptoms and complaints in 
service.  The service treatment records show that the Veteran 
was treated for a cold or upper respiratory infection on 
several occasions from 1963 to 1971.  He was treated for 
acute bronchitis in July 1968.  An October 1973 chest x-ray 
examination was normal.  Upon separation examination in 
January 1976, the Veteran's initial pulmonary tests were 
abnormal.  Pulmonary function tests were repeated in February 
1976 and the results were normal.  Chest x-ray examinations 
in January 1976 and September 1976 were normal.  

The evidence of record shows that the Veteran had a 20 year 
history of smoking two packs a day.  He stopped smoking in 
1985.  In a March 1985 statement, Dr. R.S. stated that the 
Veteran was examined in February 1985 and the Veteran 
reported a history of smoking two packs of cigarettes a day 
for 21 years.  Dr. R.S. noted that function studies revealed 
normal airflow without evidence of obstructive defect in 
spite of the history of smoking.  

The probative evidence of record shows that the Veteran first 
had symptoms of chronic obstructive pulmonary disease in 
1996, twenty years after service, and this disease a first 
diagnosed in 2000.  The December 2008 VA examination report 
indicates that the Veteran reported that he first began to 
experience shortness of breath in 1996.  An April 2000 
treatment record by Dr. M.S. shows a diagnosis of chronic 
obstructive pulmonary disease.  A June 2000 chest X-ray 
report shows a diagnosis of mild emphysema.  Private records 
from Dr. R.S. dated in June 2000 indicate that the Veteran 
may have decreased pulmonary function.  Pulmonary function 
tests were ordered.  A November 2000 treatment record 
indicates that the Veteran had complaints of shortness of 
breath.  Private treatment records from B.T. Medical Group 
and N.C. Pulmonary dated in 2005 and 2006 shows diagnoses of 
chronic obstructive pulmonary disease and obstructive lung 
disease.   

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current lung disability is related to a disease or injury 
that occurred in service.  The question then is whether the 
evidence is at least in equipoise as to whether the Veteran 
has a current lung disability that is related to disease or 
injury in service.  The Board finds that the evidence is not 
in equipoise, but preponderates against the claim.  The Board 
finds that the more probative medical evidence establishes 
that the lung disability to include chronic obstructive lung 
disease is not due to any disease or injury in service.  The 
probative evidence of record establishes that the current 
lung disability manifested many years after service and is 
not related to service. 

The Veteran was afforded a VA examination in March 2008.  The 
VA examiner initially opined that the evidence from the 
retirement physical (abnormalities with pulmonary function 
tests) was consistent with signs of chronic obstructive 
pulmonary disease and was the first manifestations of chronic 
obstructive pulmonary disease.  However, in an April 2008 
addendum, the VA examiner indicated that he again reviewed 
the April 2008 spirometry and the service treatment records 
and concluded that there was no evidence of chronic 
obstructive pulmonary disease by spirometry and no evidence 
of chronic obstructive pulmonary disease in service.   

The December 2008 VA examination report indicates that the VA 
examiner reviewed the claims folder and examined the Veteran.  
The report reiterates the Veteran's reported history of being 
exposed to chemicals and asbestos in service.  The VA 
examiner indicated that the Veteran reported that he first 
began to experience shortness of breath in 1996.  The Veteran 
reported having shortness of breath in service when engaged 
in high impact activity or physical training.  The Veteran 
reported that the dyspnea progressed to the point that 
nocturnal oxygen was stated in 1999 and for the past five 
years, he has been on daytime oxygen.  The VA examiner 
indicated that currently, the Veteran was on 5 liters of 
oxygen a minute; the Veteran walked slowly and he was 
tachypneic with the walk.  He also had one flight dyspnea and 
he could not walk up the second flight.  The Veteran reported 
that he started to smoke in 1964 and smoked two packs a day 
until March 1985.  The VA examiner examined the Veteran and 
pulmonary function tests and x-ray examinations were 
performed. 

The VA examiner opined that the diagnoses were chronic 
obstructive seep apnea treated with continuous positive 
airway pressure.  The VA examiner indicated that the sleep 
apnea diagnosis was not made until 5 years ago and was not 
apparent during his period of military service.  The 
diagnosis also included chronic obstructive lung disease 
secondary to a long history of heavy smoking; it was noted 
that this diagnosis has a duration of greater than 10 years.  
The VA examiner opined that he did not see any evidence that 
the respiratory condition first manifested itself in active 
duty.  The VA examiner indicated that there was insufficient 
evidence to warrant a diagnosis of acute or chronic 
asbestosis.  The VA examiner indicated that he looked for 
typical findings of pulmonary function tests and x-ray 
examination.  The VA examiner stated that there was no 
stigmata of asbestos present.  The VA examiner indicated that 
such stigmata would be plural plaques on chest x-ray and a 
restrictive pattern on pulmonary function tests.  The VA 
examiner stated the pulmonary function tests were typical for 
chronic obstructive pulmonary disease not asbestosis and the 
chest x-ray examination showed no evidence of asbestosis.   

The Board finds that the December 2008 VA opinion is highly 
probative because the medical opinion was based upon physical 
examination of the Veteran, a review of the claims file, and 
consideration of the Veteran's medical history.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Specifically, the 
examiner considered the service treatment records including 
the medical findings of a normal pulmonary function tests in 
1976.  The examiner provided the basis for the medical 
opinion and pointed to the evidence which supported the 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The examiner provided an opinion as to the etiology 
of the current lung disorder and he provided the reasons for 
his conclusion that the Veteran did not have asbestosis.  In 
short, the probative medical evidence of record establishes 
that the Veteran's current lung disorder is not related to 
injury or disease in service.    

The Veteran has theorized that his current lung disorder was 
caused exposure to chemicals and asbestos in service.  The 
Veteran's own implied assertions that the lung disorder is 
medically related to his period of service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
There is no evidence which establishes that the Veteran has 
medical expertise.  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  The Veteran is 
competent to testify as to observable symptoms.  However, he 
is not competent to testify as to medical matters without 
medical training and he is not qualified to render a medical 
opinion regarding the origin or etiology of a disability.  
The Veteran's statements cannot serve as competent medical 
evidence of the etiology of the lung disorder.   

The Board finds that the preponderance of the competent and 
credible evidence is against the claim for service connection 
for a lung disability.  As discussed in detail above, the 
probative medical evidence of record establishes that the 
lung disorder first manifested almost 20 years after service 
separation and the current lung disorder is not related to 
disease or injury in service including any exposure to 
chemicals or asbestos.  There is probative evidence which 
establishes that the Veteran does not have asbestosis or a 
lung disorder due to asbestos exposure.  The only evidence in 
support of the Veteran's contentions are his own lay 
statements as to causation.  As noted above, the Veteran does 
not have the expertise to render opinions about medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).     

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current lung disability was incurred or aggravated during 
service or is related to an in-service injury or trauma.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a lung 
disorder is not warranted, and the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
2004.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The claim 
was readjudicated in the May 2006 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran 
has not been prejudiced.  The record establishes that the 
Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Private treatment records 
are associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in 2008 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a lung disorder to 
include chronic obstructive pulmonary disease and asbestosis 
is not warranted, and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


